Citation Nr: 1545526	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO. 10-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent prior to September 29, 2014 and in excess of 50 percent thereafter for unspecified anxiety and depressive disorders.

2. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD).

3. Entitlement to an increased rating in excess of 10 percent prior to July 1, 2011 and in excess of 30 percent thereafter for a total right knee replacement, excluding periods for which a temporary total rating has been assigned.

4. Entitlement to an initial compensable rating for a right lower extremity peroneal nerve disability.

5. Entitlement to an initial compensable rating for a right shoulder surgical scar.

6. Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to left and right knee disabilities and unspecified anxiety and depressive disorders.

7. Entitlement to service connection for hypertension, to include as secondary to left and right knee disabilities and unspecified anxiety and depressive disorders.

8. Entitlement to service connection for erectile dysfunction, to include as secondary to left and right knee disabilities and unspecified anxiety and depressive disorders.

9. Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease, to include as secondary to left and right knee disabilities.

10. Entitlement to service connection for a left lower extremity neurological disability, to include as secondary to a nonservice-connected low back disability.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to June 1977 and from February 1980 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009, August 2010, September 2012 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

By way of background, the RO denied an increased rating in excess of 10 percent for a right knee disability and granted service connection for a left knee disability at 10 percent in May 2009. In an August 2010 rating decision the RO denied service connection for hypertension, a sleep disorder, and erectile dysfunction. In September 2011 the Veteran filed a claim for entitlement to TDIU, which the RO also accepted as a claim for an increased rating for unspecified anxiety and depressive disorders. The RO denied entitlement to TDIU and granted an increased rating of 30 percent for the psychiatric disorder in September 2012.

In May 2014, the RO granted service connection for a right popliteal nerve injury and a right shoulder scar, and denied service connection for a left leg disability and lumbar spine DDD. The Veteran separately and timely perfected appeals as to the May 2009, August 2010, and September 2012 decisions, and timely filed a timely notice of disagreement as to the issues decided in the May 2014 rating decision. As such, the issues decided in the May 2009, August 2010 and September 2012 rating decisions have been properly appealed to the Board, while the issues decided in May 2014 still await the issuance of a statement of the case.

The RO granted additional increased ratings of 50 percent for the acquired psychiatric disorder in October 2014, effective September 29, 2014, and 30 percent for the right knee disability in an August 2010 rating decision, effective July 1, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal claim for TDIU in September 2011 and evidence that he had retired due to service-connected disabilities in March 2011. As such, TDIU has been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU (granted herein) and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

Concerning the psychiatric disorder, left and right knee disabilities, hypertension, sleep disorder, erectile dysfunction and TDIU, the Board remanded those issues for additional development in December 2014. The requested hearing having been held, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2015. A transcript of the hearing is associated with the electronic claims files.

During his hearing, the Veteran asserted that he had a pending service connection claim for residuals of a nose injury. Upon review of the record, the Veteran was denied service connection for residuals of a nose injury in May 2009. While the Veteran filed a notice of disagreement as to that rating decision, it only mentioned the assigned ratings for his bilateral knee disabilities, and did not express any disagreement with the decision as it related to his claimed residuals of a nasal injury. No other claims for service connection for residuals of a nose injury have been received since that time. As such, the Board will refer the issue of reopening a claim of service connection for residuals of a nasal injury for adjudication.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for right eye papilledema and reopening of a claim of service connection for residuals of a nasal injury have been raised by the record in a March 2009 statement and July 2015 hearing testimony, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to increased ratings for unspecified anxiety and depressive disorders, left and right knee disabilities, a right lower extremity peroneal nerve disability and a right shoulder scar; entitlement to service connection for hypertension, a sleep disorder, erectile dysfunction, a left lower extremity neurological disorder and lumbar DDD; and entitlement to TDIU prior to September 29, 2014  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

From September 29, 2014 forward, the Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

The criteria for TDIU from September 29, 2014 forward have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue decided herein, no further discussion of compliance with that duty is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU from September 29, 2014 forward. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). From September 29, 2014 forward, the Veteran has been service-connected for anxiety and depressive disorders rated at 50 percent (rated as a single psychiatric disorder), a total right knee replacement rated at 30 percent, a right shoulder disability rated at 10 percent, a left knee disability rated at 10 percent, tinnitus rated at 10 percent, and a right lower extremity peroneal nerve disability, a right shoulder surgical scar, a right knee surgical scar, and a bilateral hearing loss disability, all rated at a noncompensable level. These disabilities result in a combined rating of 70 percent from September 29, 2014 forward. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent (the anxiety and depressive disorders) or higher and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met from September 29, 2014 forward. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board notes that prior to September 29, 2014, the Veteran did not have a single disability rated at 60 percent or more or a combined overall rating of 70 percent, even when considering disabilities affecting the same body system or stemming from a common etiology. 38 C.F.R. § 4.16(a). However, the Veteran has numerous increased rating claims that require further development, addressed in the remand section below, which at least partially cover the period prior to September 29, 2014. As such, a grant of an increased rating with respect to any or all of those claims could affect the Veteran's individual disability ratings or overall total rating prior to September 29, 2014, and thus result in him meeting the threshold requirements sooner than September 29, 2014. 

In light of these facts, the Board finds that the appropriate action at this time is to grant TDIU from September 29, 2014 forward, as that is the point in time at which the threshold requirements are currently met, and then remand entitlement to TDIU prior to September 29, 2014 as inextricably intertwined with the Veteran's pending increased rating claims. As it is not yet certain at what point, if any, that the threshold requirements for TDIU would definitively not be met, referral for extraschedular consideration would be premature at this time and is not warranted. 38 C.F.R. § 4.16(b). The Board will proceed to adjudicate the issue of entitlement to TDIU from September 29, 2014 forward.

With the threshold requirements from September 29, 2014 forward satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since March 2011, prior to which he worked for the U.S. Postal Service for approximately 18 years. The Veteran has a high school degree and completed three years of college before having to withdraw. There is no evidence of any type of special training.

The Veteran has stated that due to his persistent knee pain and his anxiety he was unable to continue working as a mail handler with the U.S. Postal service. Specifically, the Veteran has stated that the knee pain interfered with his ability to remaining standing most of the day and manipulate containers filled with mail, which were major responsibilities in his job. The Veteran is competent to report how his symptoms interfered with his ability to perform his job, and are entitled to probative weight. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran indicated during his testimony that while he made attempts to go back to school to become a teacher, his anxiety interfered with his ability to operate effectively in the classroom, which he is also competent to report. Id. 

In addition to the Veteran's work and education history, other evidence, including medical opinions, has been associated with the claims file. A January 2011 private opinion indicated that the Veteran, based on his bilateral knee conditions and their resulting physical restrictions, was no longer able to comply with his duties as they were described in the Mailhandler Job Qualification Standards.

An August 2011 SSA decision indicated that as of March 2011 the Veteran was determined to be disabled for SSA purposes. While the decision itself notes a back condition as the primary underlying cause, and carpal tunnel syndrome as the secondary condition, the Veteran's claims for SSA disability clearly indicate that he also attributed his disability to his service-connected bilateral knee disability, right shoulder disability, and psychiatric disorder. Further, the medical evidence underlying the SSA decision indicates that these disabilities were all evaluated in order to determine their functional impact, and therefore it is reasonable to assume that, while not specifically listed on the decision itself, the SSA took these disabilities into account in determining that the Veteran was disabled.

A March 2011 letter from the Office of Personnel Management indicates that, based on his disabilities, the Veteran was approved for disability retirement under the Federal Employees Retirement System. While this letter does not specify the disabilities underlying the decision, it does specify that in order for disability retirement payments to proceed, there must be evidence that SSA disability has been applied for. As such, it can be reasonably inferred that the Veteran's disability retirement was awarded based on the same disabilities underlying his SSA disability claim, which included the service-connected bilateral knee disability, right shoulder disability, and psychiatric disorder.

Finally, an April 2012 letter from the Huntington RO indicates that the Veteran was denied Vocational Rehabilitation services, as the Vocational Rehabilitation program determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job. This decision was based on a review of the Veteran's medical records, his participation in training, and in-person meetings with the Veteran. This VA determination that the Veteran is not capable of training for or obtaining employment is highly probative as to the issue of entitlement to TDIU. No other evidence concerning the Veteran's unemployability is of record. 

Based on the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field due to his service-connected disabilities. As such, entitlement to TDIU from September 29, 2014 forward is warranted, based on the combined effects of the Veteran's service connected disabilities.


ORDER

Entitlement to TDIU from September 29, 2014 forward is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

First, the Veteran's claims of entitlement to increased ratings for a right lower extremity peroneal nerve disability and a right shoulder scar and entitlement to service connection for a left lower extremity neurological disorder and lumbar DDD  were previously remanded by the Board in December 2014 for the issuance of a statement of the case. While it is possible that the RO is still working on issuing the statement of the case, the Board is required to ensure compliance with prior remand directives. As such, the appropriate action in this case is to remand these claims again so that a statement of the case can be issued. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Second, VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In the September 2014 VA psychiatric examination, the examiner noted that the Veteran had been receiving consistent out-patient mental health care through the Huntington VA Medical Center since his last VA examination in August 2012. However, while numerous mental health treatment records prior to August 2012 are of record, there are few, if any, mental health treatment records from August 2012 forward. While there are general treatment records from the Huntington VA Medical Center after August 2012, the lack of mental health records raises the question of whether all of the relevant records have been associated with the claims file. As such, and to ensure that a decision is based on the entirety of the evidence available, the Board finds that a remand is warranted to obtain all outstanding VA mental health treatment records, to include all treatment records corresponding with the out-patient mental health treatment the Veteran receives through the Huntington VA Medical Center.

Third, VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran indicated during his July 2015 hearing that his right knee had become worse since his last knee examination in April 2014, particularly with respect to stability. See July 2015 Hearing Testimony at 15. While the Veteran did not indicate that his flexion, which is the basis for his currently assigned ratings, had worsened, separately compensable ratings for a lack of stability would potentially be warranted if the stability of the knee had worsened since the prior examination. See VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (Sept. 2004); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998). As such, the Board finds that a remand is warranted so the current severity of the right knee disability can be assessed.

The Veteran also indicated during the hearing that his left knee had worsened since the last examination. While the Veteran's last left knee examination was in June 2015, and therefore it is questionable whether a new examination would be warranted, it is also likely that the right knee examination would provide information concerning the current severity of the left knee disability, whether through the Veteran's statements or objective medical observation. As such, the increased rating claim for the left knee is inextricably intertwined with the right knee. Harris v. Derwinski, 1 Vet. App. 180 (1991). As the left knee disability must be remanded anyway, and as the left knee would likely be examined at the same time as the right, while on remand the Veteran's left knee should be examined as well, in order to ensure that the current severity of the left knee disability is accurately depicted by the evidence.

Fourth, if VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). With respect to the claims of service connection for hypertension, erectile dysfunction and a sleep disorder, all of which have been claimed as secondary to the knee disabilities and psychiatric disorder, the Veteran was provided with VA examinations in July 2010. In each opinion the examiner indicated that it was less likely than not the claimed disabilities were caused by the Veteran's knee pain. However, the examiner did not address whether these conditions were caused or aggravated by his psychiatric disorder, or whether the conditions were directly related to service. As such, the Board must remand these claims for new opinions concerning direct and secondary service connection for each of the three claimed disabilities.

Finally, as discussed in depth in the decision concerning TDIU above, the Board finds that prior to September 29, 2014 the Veteran does not meet the threshold requirements for TDIU. However, in light of the Veteran's pending increased ratings claims, all of which cover that period, it is possible that following the adjudication of those claims the Veteran will meet the threshold requirements of TDIU prior to September 29, 2014. As such, the Board finds it must remand the issue of entitlement to TDIU prior to September 29, 2014 as inextricably intertwined with the increased rating and service connection claims still on appeal. 
Harris, 1 Vet. App. 180. Once an eligibility date is established, the Board will revisit whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the issues of entitlement to an increased rating for a right lower extremity popliteal nerve disability and a right shoulder scare, and entitlement to service connection for a left lower extremity neurological disorder and a low back disability. 

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

2. Appropriate efforts should be made to obtain and associate with the case file any further VA medical records, to include all out-patient mental health records from the Huntington VA Medical Center, as well as all private treatment records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected left and right knee disabilities. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

The supporting rationale for all opinions expressed must be provided.

4. After undertaking the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that hypertension was caused by: 

1) The left knee disability?

2) The right knee disability?

3) The anxiety and depressive disorders, to include any medication prescribed therefor?

b) If the knee and psychiatric disabilities did not cause the hypertension, is it at least as likely as not (a fifty percent probability or greater) that hypertension was aggravated (permanently worsened beyond its natural progression) by:

1) The left knee disability?

2) The right knee disability?

3) The anxiety and depressive disorders, to include any medication prescribed therefor?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service-connected disabilities.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep disorder, to include sleep apnea. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the sleep disorder, to include sleep apnea, was caused by: 

1) The left knee disability?

2) The right knee disability?

3) The anxiety and depressive disorders, to include any medication prescribed therefor?

b) If the knee and psychiatric disabilities did not cause the sleep disorder, is it at least as likely as not (a fifty percent probability or greater) that the sleep disorder, to include sleep apnea, was aggravated (permanently worsened beyond its natural progression) by:

1) The left knee disability?

2) The right knee disability?

3) The anxiety and depressive disorders, to include any medication prescribed therefor?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the sleep disorder by the service-connected disabilities.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep disorder, to include sleep apnea, is otherwise related to his active duty service, to include a nasal injury in service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to an August 1985 service treatment record reflecting that the Veteran sustained a nasal injury when he was hit in the face with a softball.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. After undertaking the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's erectile dysfunction. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the erectile dysfunction was caused by: 

1) The left knee disability?

2) The right knee disability?

3) The anxiety and depressive disorders, to include any medication prescribed therefor?

b) If the knee and psychiatric disabilities did not cause the erectile dysfunction, is it at least as likely as not (a fifty percent probability or greater) that the erectile dysfunction was aggravated (permanently worsened beyond its natural progression) by:

1) The left knee disability?

2) The right knee disability?

3) The anxiety and depressive disorders, to include any medication prescribed therefor?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the erectile dysfunction by the service-connected disabilities.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the erectile dysfunction is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the July 2010 VA erectile dysfunction examination, which notes that depression and Prozac, which the Veteran has been prescribed, can result in erectile dysfunction.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. Thereafter, readjudicate the issues of entitlement to increased ratings for bilateral knee and psychiatric disabilities, entitlement to service connection for hypertension, a sleep disorder and erectile dysfunction, and entitlement to TDIU prior to September 29, 2014. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


